[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO RE-OPEN DEFICIENCY JUDGMENT
The named defendant moves to reopen a deficiency judgment on the grounds that process was not served on him, thus the Court was without jurisdiction to enter judgment against him.
The sheriff's return states that he made in hand service on the defendant on October 30, 1996.
The sheriff, Leonard Weinberg, testified at the hearing on CT Page 5920 this motion that he has been a deputy sheriff in New London Country for approximately 23 years, that he has a clear recollection of the circumstances of making personal service on Mr. Negro, as follows: Weinberg had trouble locating Negro at his bus company place of business, but learned that Negro kept sheep at the rear of certain property located on the Gold Star Highway in Groton; that Negro came to the property daily in the afternoon to feed the sheep; that he knew Negro because he had served him papers on multiple prior occasions: that he recalls discussing deer hunting on the property with Negro at that time and place.
The Court finds Sheriff Weinberg's testimony to be accurate and credible, while Negro's testimony that he was not in Groton on October 30, 1996 to be vague and unpersuasive.
The defendant's Motion to Re-open Deficiency Judgment is denied.
Klaczak, J.